Third District Court of Appeal
                                State of Florida

                          Opinion filed December 9, 2020.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D19-1443
                          Lower Tribunal No. 17-28255
                             ________________

                   Kenzer Jaffeth Hodgson Hammond,
                                     Appellant,

                                         vs.

                   Royal Caribbean Cruises, Ltd., etc.,
                                     Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

      Billera Law, PLLC, and John F. Billera and Jessica P. Quiggle (Boca Raton);
Christopher J. Bailey, for appellant.

      Coffey Burlington, P.L., and Jeffrey B. Crockett, Paul J. Schwiep, and John
E. Thornton, Jr., for appellee.


Before EMAS, C.J., and LOGUE and GORDO, JJ.

      PER CURIAM.

      Affirmed. Clark v. Celebrity Cruises, Inc., 271 So. 3d 1169, 1170 n.3 (Fla. 3d

DCA 2019) (“The release provision supports the trial court’s conclusion that the
appellees are intended third-party beneficiaries of the independent contractor

agreement.”); Durkovic v. Park West Galleries, Inc., 217 So. 3d 159, 160 (Fla. 3d

DCA 2017) (“[A] mandatory forum selection clause is valid and enforceable unless

the chosen forum is unjust and unreasonable in the sense that it constitutes no forum

at all.”).




                                         2